Collins, J.
The first and second assignments of error herein have reference to rulings of the trial court when receiving the testimony. The remainder may be considered as one, and. relating to plaintiff’s claim that the vital finding of fact was contrary to the evidence. Neither require extended discussion.
1. The question put to the plaintiff on cross-examination, and to which the first assignment is addressed, was not objected to upon the ground that a part of it called for a conclusion of law. .
But, had this been the form of the objection, and had it been well founded, it is evident that no harm would have resulted from the ruling, for the witness made no attempt to answer that portion of the question. He stated nothing but the facts, as he understood them, when answering the question, and made no effort to express an opinion as to the import or legal effect of the writing which defendant insists was Larson’s order for lumber.
2. To show that the sale was on Larson’s account, to him, and not to defendant, the latter introduced the so-called “order” in evidence, and was then allowed to prove that he had an arrangement with Larson, whereby he was to obtain the bill of lumber therein *378mentioned from the plaintiff, and on Larson’s account. There was no error in this. If there was evidence tending to show that lumber actually delivered to defendant was obtained on Larson’s order and on his account, it was certainly competent for defendant to show what arrangement he had with Larson to so obtain the lumber. Nothing more need be said as to the second assignment.
3. Naturally there was some conflict of testimony as to whom the lumber was sold, whether to defendant, as plaintiff claimed, or to Larson, as was insisted by defendant. On this principal issue of fact the court found with the latter party, and there was evidence sufficient to support the finding. This disposes of the remaining assignments of error.
Order affirmed.
(Opinion published 54 N. W. Rep. 752.)